Citation Nr: 1523237	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis with right total hip replacement, to include entitlement to a temporary total rating. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1945 to August 1945 and from January 1952 to January 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims folder.  It is noted that the Veteran initially requested a travel Board hearing on his VA Form 9; however, the Veteran waived his right to a travel Board hearing at the May 2015 Videoconference hearing.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hemorrhoids, hernia, appendectomy and scars have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for osteoarthritis with right total hip replacement is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has had ringing in his ears since his discharge from service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection for Tinnitus

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he worked near loud machinery while aboard his ship.  This is confirmed by the Veteran's DD 214 which indicates that the Veteran's specialty was a machinist mate, which has a high probability of noise exposure.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

The Veteran testified that the ringing in his ears has been constant since he was discharged from service.  See May 2015 Board Hearing Transcript, p. 5.  The Veteran was afforded a VA examination in February 2012 where the examiner noted that the Veteran did not report any recurrent tinnitus.  At the hearing, the Veteran indicated that his misunderstood the examiner when asked whether or not he experienced tinnitus.  He stated that he has had ringing in his ears consistently since his discharge from service.  The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  Also, the Veteran has been awarded service connection for bilateral hearing loss, based on his same exposure to loud machinery in service.  The Veteran has consistently reported the onset in service.  Therefore, his opinion as to nexus is both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.





REMAND

First, at the May 2015 Videoconference Board hearing, the Veteran testified he injured his right hip when his ship hit rough waters and he was thrown against an ammunition box.  He reported that he was sent to a bigger ship and eventually transferred to Tripler Army Hospital for 30 days for treatment.  He also indicated that he was treated with shots in his hip following the incident.  

Service treatment records indicate that on October 1, 1952, the Veteran was transferred from the LSSL while en route to Pearl Harbor.  At the time, the Veteran reported that when the ship took a heavy roll, he hit a ready box with his abdomen and felt a sharp pain in his right groin.  The Veteran was subsequently transferred to Tripler Army Hospital (Tripler) on October 13, 1952, treated for a hernia on the right side.  There are no further records from the Veteran's time at Tripler.  

In September 2011, the RO requested the Veteran's records from Tripler and specified the dates of treatment were "June 1952-August 1952." In September 2011, the Department of Health and Human Services responded that they searched in "Health Data" and found no record of the Veteran having been treated at the facility.  On remand, efforts should be made to request records from October 1952 to November 1952.  If the records have been destroyed, the AOJ should outline all efforts made to obtain the records and associate it with the electronic claims folder.  

Second, the Veteran testified that he receives Social Security Administration (SSA) disability benefits.  See Hearing Transcript, p. 16. There are no SSA documents of record.  The Court has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Accordingly, the Veteran's SSA records should be obtained on remand.

Third, the Veteran testified that he started treatment with the VA in 2000.  The earliest VA treatment records associated with the electronic claims folder are dated October 2007.  As there is evidence that the Veteran was treated prior to 2007, those records should be obtained.  Further, the most recent VA treatment records associated with the case file are dated December 2012.  As it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.

Fourth, the Veteran was afforded a VA examination in November 2012 where the examiner noted the Veteran's in-service incident and the absence of medical records regarding treatment for his hip until 2001.  He opined that the Veteran's hip condition was less likely as not related to service.  The Veteran has contended that he received treatment from a private provider, Dr. Claxton, who is now retired, since he was discharged until Dr. Claxton retired.  He further stated that Dr. Claxton informed him that he only kept medical records for 10 years after service and therefore the Veteran's records from his time right after separation from service were unavailable.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that an addendum medical opinion is warranted to consider any additional records retrieved as a result of the remand and to consider the Veteran's lay statements of treatment shortly after service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain relevant VA medical records dating from 2000 to October 2007 and from December 2012 to the present and associate them with the electronic claims folder.

3.  Attempt to obtain the inpatient clinical records pertaining to the Veteran's hospitalization at Tripler Army Hospital from October to November 1952.

4.  Then, obtain an addendum opinion from the November 2012 VA examiner (or, if he is unavailable, an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Whether it is at least at likely as not (a probability of 50 percent or greater) that the Veteran's osteoarthritis of the right hip began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's statement that he was treated for his right hip disability during service and shortly after service, by a private provider.  Those post- service private records are unavailable.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


